Case 18-35832-KRH         Doc 22     Filed 03/28/19 Entered 03/28/19 15:18:08            Desc Main
                                     Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

 IN RE:         PARIS PRINCE                           Case No.:       18-35832-KRH
                                                       Ch. 13


 TRUSTEE:       Suzanne E. Wade
 Address:       P.O. Box 1780
                Richmond, VA 23218


   ANSWER TO TRUSTEE’S MOTION TO DISMISS CASE FOR UNREASONABLE
                  DELAY UNDER 11 U.S.C. §1307(C)(1)

 NOW COMES THE DEBTOR, by counsel, and for his answer to the motion to dismiss filed
 by the Trustee states as follows:

 1. The Debtor’s voluntary petition for Chapter 13 bankruptcy was filed electronically on
 November 20, 2018.
 2. The Debtor’s Chapter 13 plan and related motions were filed electronically on
 December 18, 2018.
 3. On or about March 22, 2019, the Chapter 13 Trustee gave notice and filed a motion to
 dismiss for unreasonable delay that is prejudicial to creditors.
 4. The Debtor is in good faith diligently attempting to cure the deficiency and has not engaged
 in unreasonable delay.
 5. Debtor continues to need the protection of this court and the best interests of creditors
 would be served by continued administration of this case.


 WHEREFORE the Debtor prays that the Court deny the Trustee’s Motion to Dismiss, that no
 order be entered to his prejudice, and that he continues to receive the protection of the Court,
 and for such other and further relief as the nature of his case may require.

                                                       Respectfully Submitted:
                                                       PARIS PRINCE
                                                       By: /s/ Keith A. Pagano, Esq.
                                                       Counsel for the Debtor
Case 18-35832-KRH        Doc 22       Filed 03/28/19 Entered 03/28/19 15:18:08        Desc Main
                                      Document     Page 2 of 2



                                      CERTIFICATION OF SERVICE

         I hereby certify that I have this Thursday, March 28, 2019, mailed via electronic
 means or by first class mail, postage pre-paid a true copy of the foregoing Answer to
 Trustee’s Motion to Dismiss, to all persons herein listed below and on the attached mailing
 matrix:

    U.S. Trustee------------------------
    U.S. Trustee’s Office
    701 East Broad Street
    Richmond, VA 23219

    Trustee------------------------
    Suzanne E. Wade
    P.O. Box 1780
    Richmond, VA 23218

    Debtor-------------------------
    Paris Prince
    800 Semmes Ave., Apt. 410
    Richmond, VA 23224



                                                     /s/ Keith A. Pagano, Esq.
                                                     Keith A. Pagano, Esq. VSB# 47845
                                                     Pagano & Marks, P.C.
                                                     4510 S. Laburnum Ave.
                                                     Richmond, VA 23231
                                                     (804) 447-1002
